BLACKMAR, Judge,
concurring.
The judgment should be affirmed because all of the claims of error or irregularity advanced as ground for vacation could have been corrected on appeal. The appellant husband filed a timely notice of appeal, following a hearing at which his counsel was present. He then suffered the dismissal of his appeal for failure to file a brief as required by Rule 84.05(a). The dismissal of the appeal effects an affirmance of the judgment.
The action was commenced by the appellant husband, asking an accounting for rentals on property jointly owned by the parties. The respondent wife filed a counterclaim, which was probably compulsory under Rule 55.32(a), seeking accounting for an alleged partnership which included the property described in the husband’s petition. The court therefore acquired jurisdiction over the subject matter and the parties, and this jurisdiction continued even though the plaintiff husband voluntarily dismissed his principal claim, leaving only the counterclaim.
Counsel for the defendant wife served a timely motion to take the husband’s deposition on March 25, 1982. Three days before the noticed date, on March 22, 1982, the husband’s counsel filed a motion to quash the notice and, without asking for a protective order or taking other steps to secure a postponement, called the motion up for hearing on the very day the deposition had been set. I agree with Judge Welliver that a litigant cannot so facilely obtain a continuance of a deposition and that, when the motion to quash was overruled, the husband was in default1 for failure to appear *262at the deposition and subject to sanctions under Rule 61.01(f).
Counsel for the wife then, on April 28, 1982, filed a motion for interlocutory judgment of default, for failure of the husband to appear for deposition on March 26,1982. The husband had notice of this motion and the opportunity to suggest alternate sanctions, or to offer his client for deposition at a specified time, or to present any reasons known to him as to why the relief sought in the motion should not be granted. We need not explore what the husband’s counsel actually did. The significant circumstance is that the trial court had the authority to order sanctions, and that the husband had all that due process required in the way of notice and opportunity for hearing. The ensuing interlocutory judgment of June 3, 1982, was within the trial court’s jurisdiction.
The interlocutory judgment of default was not complete, because it did not specify the relief to which the wife was entitled. On December 15, 1982, the trial court entered final judgment following a hearing in which the husband’s counsel participated. The judgment was of a kind which the trial court had the authority to enter, and remained valid until reversed or set aside on appeal. Counsel had the right to be heard as to any reason why the judgment should not be entered. He could also file a post-trial motion, seeking rehearing or reversal of the order. Rule 73.01(b).
The husband availed himself of the appeal remedy and could have been heard in the court of appeals on any ground of error he might claim, but, for unexplained reasons, his counsel did not file a brief as required by the rules governing appeals.2 The court of appeals then exercised its admitted authority by dismissing the appeal. The court also denied a special application to reinstate the appeal, which is a matter wholly within its discretion. The husband, by suffering the dismissal of the appeal, waived his right to any relief which could have been had at the hands of the appellate court. The appellate process would be subverted if a losing litigant could ignore the procedure provided for correcting erroneous judgments, and then secure the same relief on post-judgment motion. If the failure was the fault of counsel, the only remedy is found in a suit for malpractice.3
The husband now alleges as error the following: (1) that the wife’s counterclaim failed to state a claim on which relief could be granted; (2) that the trial court lacked jurisdiction because a suit involving the same subject matter was pending in a court of Switzerland; (3) that the counterclaim failed to set forth facts sufficient to justify the entry of a money judgment; (4) that there was no notice obliging the husband to appear for deposition on March 26, 1982, the day after the motion to quash was heard and overruled;4 (5) that the final judgment of December 15,1982 was “irregular” (a) because the judgment purported to reinstate a earlier judgment, which was misdated and, furthermore, had been set aside; (b) because the prior interlocutory judgment was not based on an effective notice to appear on March 26,1982; (c) that the judgment was based on hearsay evidence; (d) that the partnership assets were *263not sufficiently identifiéd in the judgment; and (e) that the judgment was incomplete because it did not compute the interest with certainty. I set forth these points in detail to show that each and every one of them could have been presented to the appellate court, so that relief could have been afforded for any error of which the court of appeals could be persuaded. The right to relief from such errors falls with the dismissal of the appeal.
I do not disagree with anything that Judge Welliver says as to the reasons why no error is present. He is correct in saying that the knowledge of all alleged facts preclude relief by coram nobis, and appropriately demonstrates that the 1982 judgment is not rendered irregular because of its reference to the 1979 judgment. It is also proper to enter a money judgment, leaving the precise amount of interest due to later calculation. My concern about the discussion of the other alleged errors is that readers might be led to believe that a litigant who has lost his right to appeal, or who has suffered his appeal to be dismissed, may still have appellate review of errors which could have been urged on appeal. I am inclined to believe that the 1982 judgment was correct, but we do not have to express an opinion on the merits, and I would refrain from doing so.
It is often said that a 74.32 motion is not a substitute for an appeal. Barney v. Suggs, supra. The appellant asks us to give it such an effect. His position is properly rejected.
The problems in Rule 74.32 and other proceedings to set aside judgments have been noted by Professor Nanette Laughrey in an excellent article, Default Judgments in Missouri, 50 Mo.L.Rev. 841 (1985), which is to be followed by a second article. Because the matters now complained of could have been raised on appeal, the refinements of that rule need not be discussed further.
I agree that the judgment should be affirmed.

. This is not the same sort of default treated in Barney v. Suggs, 688 S.W.2d 356 (Mo. banc *2621985), in which a party fails to respond to a summons, and is not thereafter entitled to notice of further proceedings. Rule 43.01(a). The husband had notice of all subsequent proceedings, and his counsel participated.


.It makes no difference as to the outcome, but I am of the opinion that the holding in Barney v. Suggs, 688 S.W.2d 356 (Mo. banc 1985), to the effect that a motion to set aside a default is a condition precedent to appeals does not apply to a judgment entered after notice, as a sanction. The case should be treated as a court-tried case, in which a post-trial motion is not necessary to preserve matters for review on appeal. Rule 73.01(b).


. The appellant’s able counsel on this appeal did not enter the case until after the dismissal of the first appeal had become final.


. Inasmuch as Mr. Kingsley was obliged to appear on March 25, the extra day could only benefit him.